                                            Case 5:19-cv-07576-EJD Document 23 Filed 06/25/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           AUDREY L. KIMNER,
                                   8                                                         Case No. 5:19-cv-07576-EJD
                                                        Plaintiff,
                                   9                                                         ORDER DENYING PLAINTIFF’S
                                                  v.                                         MOTION FOR RECONSIDERATION
                                  10
                                           CAPITAL TITLE OF TEXAS, LLC, et al.,              Re: Dkt. No. 22
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff Audrey Kimner’s motion for reconsideration.1 Plaintiff asks

                                  14   this Court to reconsider its March 2020 order, which dismissed Plaintiff’s claims with prejudice.

                                  15   See Dkt. 16. Plaintiff subsequently appealed that order.2 Dkt. 17.

                                  16           Reconsideration of a final judgment, order, or proceeding is appropriate if the district court

                                  17   (1) is presented with newly discovered evidence; (2) committed clear error or the initial decision

                                  18   was manifestly unjust; or (3) if there is an intervening change in controlling law. See, e.g., School

                                  19   Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion

                                  20   for reconsideration may not be used to raise arguments or present evidence for the first time when

                                  21   they could reasonably have been raised earlier in the litigation. Carroll v. Nakatani, 342 F.3d 934,

                                  22   945 (9th Cir. 2003).

                                  23
                                       1
                                  24     In this District, parties must first file a motion for leave to file a motion for reconsideration. See
                                       N.D. Cal. Civ. L.R. 7-9(a). Plaintiff Kimner only filed a motion for reconsideration. Given
                                  25   Plaintiff’s pro se status, the Court interprets Plaintiff’s motion as asking for leave to file a motion
                                       for reconsideration. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (discussing the lower
                                  26   standard for pro se plaintiffs, namely that they are held to “less stringent standards” with respect to
                                       pleadings).
                                       2
                                  27     This ground alone prevents the Court from granting Plaintiff’s motion for reconsideration. See
                                       N.D. Cal. Civ. L.R. 7-9(a) (requiring the motion to be brought before entry of judgment).
                                  28   Case No.: 5:19-cv-07576-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                                             1
                                          Case 5:19-cv-07576-EJD Document 23 Filed 06/25/20 Page 2 of 2




                                   1          Plaintiff presents the Court with evidence that she had in her possession when she

                                   2   originally filed her motion. She argues that this evidence shows that her claims are meritorious.

                                   3   Even ignoring the other problems with Plaintiff’s Complaint, see Dkts. 13, 14, 15, this evidence is

                                   4   not “newly discovered” and so it does not create cause reconsideration. Accordingly, Plaintiff’s

                                   5   motion for reconsideration is DENIED.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 25, 2020

                                   8                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   9                                                   United States District Judge
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24

                                  25
                                  26

                                  27
                                  28   Case No.: 5:19-cv-07576-EJD
                                       ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                         2
